Digitally signed by
                                                                             Reporter of Decisions
                       Illinois Official Reports                             Reason: I attest to the
                                                                             accuracy and integrity
                                                                             of this document
                               Appellate Court                               Date: 2017.01.03
                                                                             11:38:40 -06'00'




                     In re Mi. S., 2016 IL App (3d) 160265



Appellate Court   In re Mi. S., P.S. and Ma. S., Minors (The People of the State of
Caption           Illinois, Petitioner-Appellee, v. Bahaa S., Respondent-Appellant).



District & No.    Third District
                  Docket Nos. 3-16-0265, 3-16-0266, 3-16-0267 cons.



Filed             October 13, 2016



Decision Under    Appeal from the Circuit Court of Will County, Nos. 12-JA-0157,
Review            12-JA-0158, 12-JA-0159; the Hon. Paula Gormora, Judge, presiding.



Judgment          Affirmed.



Counsel on        Daniel J. Kallan, of Daniel J. Kallan Ltd., of Joliet, for appellant.
Appeal
                  James Glasgow, State’s Attorney, of Joliet (Mark A. Austill, of State’s
                  Attorneys Appellate Prosecutor’s Office, of counsel), for the People.

                  Stephanie Speakman, of Frankfort, guardian ad litem.



Panel             JUSTICE CARTER delivered the judgment of the court, with opinion.
                  Justices Lytton and Schmidt concurred in the judgment and opinion.
                                              OPINION


¶1      The respondent father, Bahaa S., appeals from an order of the trial court, finding him to be
     an unfit parent and terminating his parental rights as to his minor children, Mi. S., P.S. and
     Ma. S. On appeal, the father argues that the trial court erred in finding him unfit on the basis of
     “extreme cruelty” under section 1(D)(e) of the Adoption Act (750 ILCS 50/1(D)(e) (West
     2012)) where he did not commit an act of physical cruelty to the minors. We affirm the trial
     court’s finding of unfitness.

¶2                                               FACTS
¶3        The respondent father was criminally charged with the December 19, 2012, murder of his
     wife, who was the mother of their four minor children. The youngest three minors are the
     subject of this appeal from the trial court’s order terminating the father’s parental rights.
¶4        On December 19, 2012, the father was taken into police custody and the minors were taken
     into protective custody by the State. The State filed a juvenile petition requesting that the
     minors be made wards of the court, alleging the minors were neglected in that their
     environment was injurious to their welfare (705 ILCS 405/2-3(1)(b) (West 2012)) and were
     dependent in that they were without a parent, guardian or legal custodian (705 ILCS
     405/2-4(1)(a) (West 2012)).
¶5        On December 27, 2012, following a temporary shelter care hearing, the trial court found
     there was probable cause to believe the minors were neglected in that “domestic violence
     between the mother and father led to mother’s death [and] the four year old [minor] was home
     at the time.” The trial court found there was probable cause to believe the minors were
     dependent in that the minors, who were under the age of 18, were without parents due to their
     father being charged with the murder of their mother. The trial court found that there was an
     immediate and urgent necessity for protection of the minors and for them to be placed in
     shelter care. The trial court ordered that the minors be placed in the temporary custody of the
     Department of Child and Family Services (DCFS). DCFS was granted the authority to place
     the minors. Visitation between the father and the minors was ordered to be at the discretion of
     DCFS.
¶6        On February 4, 2013, the oldest minor, 14-year-old K.S. (who is not one of the three
     minors that are the subject of this appeal) requested visitation with the father, who was
     incarcerated. On February 11, 2013, the trial court granted K.S.’s motion for visitation as to
     K.S. only. K.S. also indicated to the trial court that he wished to show the father a certificate
     that he earned from school and wished to write the father letters. K.S. asked the trial court to
     transfer his placement and his siblings’ placement from his aunt and uncle’s home to the home
     of family friends. The trial court was informed that the family friends had moved to Indiana but
     agreed to foster parent the minors. The family’s church agreed to purchase a home for the
     potential foster family to relocate to Illinois so that they could foster parent the minors. The
     trial court asked K.S. to be patient with the judicial system and his current placement while the
     family friends were being relocated to Illinois.
¶7        According to reports by Lutheran Child and Family Services (LCFS), Court Appointed
     Special Advocate (CASA) and the minors’ counselors, all four of the minors were placed in the
     home of family friends on July 6, 2013. On July 11, 2013, an incident occurred involving K.S.

                                                  -2-
       and the 14-year-old daughter of the family friends that included police involvement, and K.S.
       was hospitalized and began receiving psychiatric services. After his discharge from the
       hospital on July 30, 2013, K.S. was placed in a traditional foster home and received treatment
       for post-traumatic stress syndrome and depression.
¶8         The three youngest minors—Mi. S., P.S., and Ma. S.—remained in the home of family
       friends. The therapists of the youngest three minors recommended that no visitation should be
       approved between them and their father or between them and their older brother, K.S.
¶9         On August 26, 2013, an adjudication hearing took place after a few continuances so that an
       Arabic interpreter could be arranged for the father. At the adjudication hearing, the parties
       stipulated that the minors’ mother was deceased and their father was incarcerated. The trial
       court found that the minors were dependant and ordered that DCFS remain temporary guardian
       and custodian of the minors pending the final disposition of the case.
¶ 10       On November 22, 2013, a dispositional hearing took place, at which the State requested the
       minors be made wards of the court. The State presented two exhibits: the dispositional report
       and the service plan. Defendant’s attorney agreed that the minors should be made wards of the
       court and requested that the father be found dispositionally unable to care for the minors due to
       his incarceration rather than dispositionally unfit. Defense counsel argued that no evidence of
       the father’s unfitness had been presented other than the incarceration itself. The trial court
       found the father to be dispositionally unfit and found that it was in the best interest of the
       minors for them to be made wards of the court. The trial court placed the minors in the custody
       and guardianship of DCFS. The factual basis for the dispositional unfitness finding was that
       the father was incarcerated pending criminal charges of the murder of the minors’ mother and
       the dispositional report and service plan indicated a history of domestic violence in the home
       between the father and the minors’ mother, with the minors witnessing several incidents and
       with reports of the father hitting, choking, and biting the minors’ mother. The father objected,
       indicating that the reports of domestic violence were not true, and the trial court noted his
       objection.
¶ 11       On January 22, 2015, the State filed a petition to terminate the father’s parental rights as to
       all four of the minors, and later amended the petition by striking K.S. from the amended
       motion. In the petition, the State alleged that the minors’ mother was deceased and the father
       was an unfit parent in that (a) he failed to maintain a reasonable degree of interest, concern or
       responsibility to the minors’ welfare (750 ILCS 50/1(D)(b) (West 2012)) and (b) exposed the
       minors to extreme or repeated cruelty (750 ILCS 50/1(D)(e) (West 2012)).
¶ 12       On April 14, 2016, the hearing on the petition to terminate parental rights took place as to
       Mi. S., P.S., and Ma. S. The State introduced the death certificate of the minors’ mother into
       evidence. The cause of death listed on the death certificate was “craniocerebral injuries” due to
       blunt head trauma and assault.
¶ 13       Detective Heather Trinidad testified that on December 19, 2012, she was called to the
       family’s residence in regard to a deceased body on the front lawn. When Trinidad arrived at the
       family’s residence she observed a female body on the front lawn. Trinidad went inside the
       home and saw four-year-old Mi. S. on the couch with what appeared to be blood spatter on his
       face and clothing. Trinidad took Mi. S. into protective custody. Three other minor children
       resided in the home, but they were not home at the time of the incident. The following day
       Trinidad was present for a victim sensitive interview of Mi. S., which was recorded. The State
       entered the video of Mi. S.’s interview into evidence, in addition to photographs of Mi. S. with

                                                    -3-
       blood spatter on his face, a female body laying in the grass, a metal bar in the grass that
       appeared to have hair and blood on it, the driver’s license of the minors’ mother that appeared
       to have blood on it, and the father with blood on his clothing. Trinidad confirmed that the video
       showed Mi. S. stating that his dad hit his mother with a hard object. Mi. S. made motions with
       his hands to demonstrate how many times his dad hit his mother and that his dad hit his mother
       in the stomach. Trinidad testified that the metal bar shown in one of the photographs was
       similar to the object Mi. S. described as the object his father used to strike his mother. Mi. S.
       was the only eyewitness to the incident.
¶ 14       Detective Sam Dajani testified that the father was read his Miranda rights (Miranda v.
       Arizona, 384 U.S. 436 (1966)) and then spoke with police. The father indicated that he and the
       minors’ mother got into an altercation on the morning of December 19, 2012, because she
       wanted to go visit their daughter in the hospital and the father did not want her to leave. The
       minors’ mother made a comment about the father being unemployed and a physical altercation
       ensued. The minors’ mother bit the father and exited the home. The father pursued her out of
       the home with four-year-old Mi. S. following behind them. When the father caught up with the
       minors’ mother he struck her with a curling bar that had been located near the front door inside
       the residence. The father indicated that he struck the minors’ mother once or maybe twice. The
       father asked police if the minors’ mother was okay and what would happen to his children. In
       cross-examining Dajani, defense counsel asked Dajani if, in his professional capacity as police
       officer and somebody who was trained in domestic violence and family matters, he would
       consider the father “a caring father, somebody that you would trust to have control of his
       children?” Dajani replied, “No.”
¶ 15       Denise Beran testified that she was the guardian ad litem for the minors. Beran testified
       that Ma. S. told her that there was a lot of arguing and physical fighting between her parents
       daily, to the point of slapping, biting, and constant yelling. Ma. S. indicated that no matter what
       her mother did her father could not be pleased. One main cause of her parents’ arguments was
       financial and the fact that her mother worked all the time because her dad did not work. If her
       mother did not work, her father would get mad because they would be at risk of losing their
       home. When her mother was working two jobs her father would get mad because her mother
       was never home and could not take care of him, the household, and the children. They also
       argued because the minors’ maternal grandmother lived in the home and would side with the
       minors’ mother and the father would be “somewhat argumentative.” Ma. S. indicated that she
       lived in constant fear in the home.
¶ 16       Beran testified that in July 2013 K.S. had been hospitalized for psychological issues.
       During his psychological consultation in July 2013, K.S. described specific incidents that he
       had witnessed while living with his parents that had traumatized him. Beran was asked “[a]nd
       he obviously was clearly traumatized?” Beran replied, “Yes.” K.S. indicated that there were
       daily arguments between his parents and his father was depressed but would not take his
       medication. K.S. witnessed his parents biting each other. K.S. also witnessed punching,
       slapping, and constant yelling between his parents. K.S. disclosed that on one occasion he
       walked into his bedroom and saw his father sexually assaulting his mother on his bed, against
       his mother’s will, while his mother was saying “no” during the sexual assault.
¶ 17       At the close of the State’s evidence, the father’s attorney motioned the court for a directed
       finding. After having considered the testimony of Dajani, Trinidad, the victim impact
       statement of Mi. S., and the photographs of Bahaa, Mi. S. and the blood and hair covered metal

                                                    -4-
       curling bar, the trial court found there was clear and convincing evidence by the State to prove
       paragraph “b” of the termination petition regarding extreme or repeated cruelty but not as to
       paragraph “a” regarding the father’s alleged failure to maintain a reasonable degree of interest,
       concern, or responsibility toward the minors.
¶ 18       The trial court noted the death certificate of the minors’ mother indicated that she was
       struck with a blunt object and her cause of death was cranial cerebral injuries due to blunt head
       trauma; the victim impact statement of Mi. S. revealed that he witnessed the father hit his
       mother with a long thing and he hit her in the stomach and the head; Mi. S. indicated that his
       father killed his mother; Mi. S.’s statements were corroborated by a photograph of Mi. S. with
       blood spatter on Mi. S.’s face and clothes, the testimony of Trinidad who arrived at the
       residence to find Mi. S. sitting on the couch with blood spatter on his face and clothes, and the
       testimony of Dajani, who took the father’s statement that he and his wife were involved in an
       altercation, during which the father followed her out of the house with a curling bar and struck
       her once, if not twice, with Mi.S. in their vicinity. The trial court further noted the photograph
       of the father in custody with blood on his shirt. The trial court found the State presented clear
       and convincing evidence of extreme cruelty to Mi. S. “as he was an eyewitness to the killing of
       his mother.” As to P.S. and Ma. S., the trial court found “that the killing of their mother at the
       hands of their father is extremely emotionally cruel.” For those reasons, the trial court denied
       the father’s motion for directed finding as to paragraph “b” of the termination petition.
¶ 19       The father did not present any evidence. The trial court found, by clear and convincing
       evidence, that the father was unfit based upon the allegations by the State with respect to
       extreme or repeated cruelty. The trial court indicated that its decision that the State had met its
       burden of proof was based upon essentially the same evidence that supported its decision with
       respect to the motion for directed finding—testimony of Dajani, testimony of Trinidad, the
       victim sensitive interview of Mi. S., the death certificate of the minors’ mother, and the
       photographs of Bahaa, Mi. S., and the blood and hair covered metal curling bar. The trial court
       indicated that the State had presented clear and convincing evidence of extreme cruelty as to
       Mi. S. “since he was an eyewitness to the killing of his mother.” With respect to P.S. and
       Ma. S., the trial court found that the killing of their mother at the hands of the father was
       extremely emotionally cruel “since the Court [could not] think of any greater cruelty to any
       child to have their mother taken out of their life at the hands of their father.” The trial court
       noted that even though P.S. and Ma. S. did not witness the killing of their mother, they have to
       live with the knowledge that their father left them motherless, which the trial court found to be
       “extremely emotionally cruel.”
¶ 20       After the trial court found the father to be unfit on the basis of extreme cruelty, the case
       proceeded to a best interest hearing. The trial court found that it was in the best interest of
       Mi. S., P.S., and Ma. S. to terminate the parental rights of the father and grant DCFS the
       authority to consent to the adoption of the minors. The father appealed.

¶ 21                                           ANALYSIS
¶ 22       On appeal, the father argues that the trial court erred by terminating his parental rights on
       the basis of extreme cruelty pursuant to section 1(D)(e) of the Adoption Act. 750 ILCS
       50/1(D)(e) (West 2012) (providing “[e]xtreme or repeated cruelty to the child” as a basis for a
       finding of unfitness). The father argues that the word “cruelty” used in section 1(D)(e) of the


                                                    -5-
       Adoption Act requires physical harm to the child and the trial court erred in interpreting the
       term “cruelty” to include emotional cruelty. 750 ILCS 50/1(D)(e) (West 2012).
¶ 23       The parties agree that this case involves the trial court’s interpretation of subsection (e) of
       section 1(D) of the Adoption Act. The primary rule of statutory construction is to ascertain and
       give effect to the intent of the legislature. People v. Donoho, 204 Ill. 2d 159, 171 (2003). The
       best evidence of legislative intent is the plain language of the statute. Id. When possible, the
       court should interpret the statute according to its plain and ordinary meaning. Id. If the
       statutory language is clear and unambiguous a court may not turn to external aids for
       construction of the statute, but the court may look to similar statutes to aid in construction
       where the statute is unclear or susceptible to more than one meaning. In re A.G., 325 Ill. App.
       3d 429, 433-34 (2001). In addition to the language of the statute, the court should consider the
       reason for the law, the evil to be remedied, and the purpose to be obtained thereby. Id. at 434.
       The interpretation of a statute is review de novo. See id.
¶ 24       The grounds for parental unfitness are contained in the Adoption Act. 750 ILCS 50/1(D)
       (West 2012). The Juvenile Court Act of 1987 also contains several provisions related to the
       termination of parental rights. See 705 ILCS 405/1-1 et seq. (West 2012).
¶ 25       Under the Adoption Act, an “unfit person” means any person whom the court finds unfit to
       have a child, with the statute enumerating various grounds of unfitness that includes
       “[e]xtreme or repeated cruelty to the child” under subsection (e) of section 1(D). 750 ILCS
       50/1(D) (West 2012). We acknowledge that “extreme or repeated cruelty” has generally been
       applied to torturous or other extreme forms of physical abuse. See, e.g., In re B.R., 282 Ill.
       App. 3d 665 (1996) (affirming a finding of unfitness of a father under subparagraph (e) of
       section 1(D) of the Adoption Act where the father shook his companion’s child so violently
       that the child sustained retinal hemorrhages, brain damage, and cardiac arrest); In re D.L.W.,
       226 Ill. App. 3d 805 (1992) (affirming a finding that father engaged in acts of extreme and
       repeated cruelty toward his son where he, on various occasions, had struck his son in the face
       and left a bruise on his nose, kneed his son in the groin for soiling his underwear, spanked his
       son with a board for wetting the bed, hit his son with a wooden spoon, and hit his son causing
       blurred vision); In re E.P., 167 Ill. App. 3d 534 (1988) (affirming a finding of parental
       unfitness on grounds of extreme and repeated cruelty to the minors where the children’s father
       sexually abused them on several occasions); In re Wheeler, 86 Ill. App. 3d 564 (1980)
       (affirming a finding of the parents’ unfitness on the basis of extreme and repeated cruelty by
       virtue of repeated acts of physical abuse); In re Dixon, 81 Ill. App. 3d 493 (1980) (affirming a
       finding that father’s repeated acts of physical abuse against the son constituted extreme and
       repeated cruelty sufficient to sustain the termination of the father’s parental rights).
¶ 26       The case at hand, wherein the trial court terminated the father’s parental rights on the basis
       of “extreme cruelty” that involved no direct physical act to the children, appears to be a matter
       of first impression in Illinois. In reviewing the plain language of the statute, we note that the
       statute does not limit “extreme cruelty” to physical cruelty. If the legislature intended for the
       statute to include only physical cruelty, the legislature would have so specified.
¶ 27       The Adoption Act is to be liberally construed in conjunction with the Juvenile Court Act
       (705 ILCS 405/1-1 et seq. (West 2012)) and “the best interests and welfare of the child are of
       paramount consideration.” In re B.W., 309 Ill. App. 3d 493, 498 (1999). Interpreting the phrase
       “extreme cruelty” to exclude extreme emotional cruelty would not be in keeping with
       consideration of the best interest and welfare of the children. Thus, we hold that the phrase

                                                    -6-
       “extreme or repeated cruelty” under section 1(D)(e) of the Adoption Act encompasses acts of
       extreme or repeated mental or emotional cruelty to a child.
¶ 28       In this case, the State proved by clear and convincing evidence that the father violently
       killed the minors’ mother as the result of an argument, and there is no indication of a legal
       justification for the killing. See In re Hollis, 135 Ill. App. 3d 585, 587 (1985) (a parent’s
       unfitness must be proven by clear and convincing evidence and will not be reversed unless it is
       against the manifest weight of the evidence). The evidence also showed that four-year-old
       Mi.S. witnessed his father violently kill his mother and had blood spatter on his face and
       clothes as a result of being in the vicinity of his mother’s murder. The violent killing of the
       minors’ mother by their father subjected all three minors to extreme cruelty. All three children
       suffer the consequences of living with the knowledge that their father committed
       uxoricide—the murder of his spouse, their mother—thereby exposing all three children to
       extreme emotional and mental cruelty. As the trial court noted, not many intentional acts could
       be considered more cruel. These three children are not only bereaved by the death of their
       mother at the hands of their father, but have also been uprooted, lost their home, former
       relationships, and both their parents. In addition, Mi. S. witnessed the killing, which exposed
       him to additional extreme emotional and mental cruelty. Thus, the trial court did not err in
       finding the father was an unfit parent on the basis of “extreme cruelty” to the minors where the
       facts showed the father killed the minors’ mother in a violent act of rage.

¶ 29                                       CONCLUSION
¶ 30      The judgment of the circuit court of Will County is affirmed.

¶ 31      Affirmed.




                                                  -7-